BAUM, Senior Judge
(concurring):
I must concur with the majority opinion because the Court of Military Appeals has clearly laid down the law that we must follow. In so doing, however, I feel compelled to register my disagreement with the arbitrary 90-day rule for post-trial action enunciated in Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974) and United States v. Brewer, 1 M.J. 233 (C.M.A.1975). I believe it imperative that the Court of Military Appeals take another look at this unreasonable rule before we are forced to free more offenders who have been properly convicted, in error-free proceedings, simply because post-trial action has not been taken within 90 days. In my view, the time has come for acceptance by the majority on the Court of Military Appeals of the clear-headed dissent of Chief Judge Duncan in Dunlap, supra.